Exhibit 10.36

 

Picture 1 [ll20181231ex103680be2001.jpg]

 

3000 John Deere Road, Toano, VA 23168

Phone: (757) 259-4280.• Fax (757) 259-7293

www.lumberliquidators.com

 

 

 

 

 

March 30, 2018

 

VIA EMAIL (                                         )

 

Jennifer Bohaty-Yelle

 

 

 

 

 

 

 

 

 

 

Re:       Offer Letter

 

Dear Jennifer:

 

This letter confirms our offer of employment to you with Lumber Liquidators
Holdings, Inc. or one of its subsidiaries (individually and collectively, as
applicable, “Lumber Liquidators” or the “Company”) and replaces all previous
offer letters sent to you.  The details of our offer are as follows:

 

    Title:  Chief Compliance Officer

    Location:  Toano/Richmond, Virginia

    Reports to: Dennis Knowles, President and CEO

    Start Date:  TBD  (based upon mutual agreement between you and Dennis
Knowles).

    Annual Base Salary:  $300,000. Lumber Liquidators currently processes
payroll on a weekly basis.  This is subject to change.  We strongly encourage
employees to receive their pay via direct deposit.

    Sign-on Bonus:  To assist you in your transition, you will receive a
one-time sign-on bonus in the amount of $20,000 (gross before taxes and
applicable withholdings).  This amount is payable to you within thirty (30) days
of your start date.  In the event you voluntary resign your employment from
Lumber Liquidators for any reason prior to completing your first year of
employment, full re-payment of this sign-on bonus will be due to Lumber
Liquidators within 30-days of your termination date.

    Incentive Plan:  You will be eligible to participate in the Annual Bonus
Plan for Executive Management (the “Bonus Plan”).  Your 100% target payout under
the Bonus Plan will be equal to 50% of your annual base salary, with the
opportunity to earn a maximum of 175% of your target payout based on Lumber
Liquidators’ performance against certain financial objectives.  For 2018, any
earned bonus payout will be pro-rated for your date of hire in
2018.  Notwithstanding the foregoing, the awarding (or decision not to award) a
payment under the Bonus Plan and the amount thereof, is a decision left to the
sole discretion of Lumber Liquidators.  Further, the Bonus Plan is subject to





1

--------------------------------------------------------------------------------

 



amendment, modification and/or termination by Lumber Liquidators in its sole and
absolute discretion.  To the extent there is any conflict between this Offer
Letter and the language of the Bonus Plan, the Bonus Plan shall control.

    Equity:  Lumber Liquidators has recommended to the Compensation Committee
of its Board of Directors that you receive an award of equity with a total
cumulative value of $300,000.  The Company has recommended that 50% of such
award be options and 50% be restricted stock.  The valuation of the options will
be made using the Black-Scholes-Merton method as of the date of award and the
valuation of the restricted stock will be made using the fair market value of
the shares on the grant date.   If approved by the Compensation Committee, any
award will be granted under, subject to and governed by the Lumber Liquidators
Holdings, Inc. Amended and Restated 2011 Equity Compensation Plan, and shall be
evidenced by a grant agreement.  The agreement will specify, among other things,
the vesting schedule, consequences of termination of employment and other
applicable terms and conditions.  The vesting schedule of the options will be as
follows: beginning on the first anniversary of the grant date, 25% of the grant
will vest on anniversary of the grant date for a period of four  (4) years.
While it is expected that the Compensation Committee will next award equity
three (3) business days after the Company publicly announces its financial
results for Q1-2018, the timing and amount of any such award to you is subject
to your actual start date of employment and to the absolute discretion of the
Compensation Committee and the Board of Directors.  You may be eligible for
future annual equity awards based on an assessment of your job performance and
recommendation made by the CEO.  All awards require approval at the absolute
discretion of the Compensation Committee and the Board of Directors.  As an
employee, you will be subject to the expectations and restrictions of Lumber
Liquidators’ Insider Trading Policy, a copy of which is provided at the time of
hire and is available upon request to Human Resources.

    Director and Officer Stock Ownership Guidelines: In December 2016, we
implemented stock ownership guidelines (the “Ownership Guidelines”) for our
non-employee directors and our executive officers (as designated by the Board)
in order to align the financial interests of such executives and non-employee
directors with those of the Company’s stockholders and to further promote the
Company’s commitment to sound corporate governance. The stock ownership
requirements are as follows:

 

 

 

 

Position

 

Value of Shares

Chief Executive Officer (CEO)

 

5 times base salary

Chief Financial Officer (CFO)

 

2 times base salary

Executive Officers (other than the CEO and CFO)

 

1 times base salary

Non-Employee Directors

 

2.5 times annual board retainer (exclusive of committee compensation)

 

The participants in the Ownership Guidelines are expected to meet the applicable





2

--------------------------------------------------------------------------------

 



guideline no more than five (5) years after first becoming subject to them and
are expected to continuously own sufficient shares to meet the applicable
guideline once attained.  Stock that may be considered in determining compliance
with the Ownership Guidelines includes:

Shares owned directly by the participant or indirectly by the participant
through (i) his or her immediate family members (as defined in the Ownership
Guidelines) residing in the same household or (ii) trusts for the benefit of the
participant or his or her immediate family members;

i.    Vested shares of restricted stock held by the participant;

ii.   Shares underlying vested stock options held by the participant that are
“in the money”; and

iii.  Shares held pursuant to the Lumber Liquidators Holdings, Inc. Outside
Director Deferral Plan (the “Deferral Plan”) (i.e., deferred stock units).

The Compensation Committee shall be responsible for monitoring the application
of the Ownership Guidelines.

    Relocation Expense Reimbursement:  This position is based in the corporate
offices in Toano and Richmond, VA.  Financial support will be provided to cover
reasonable relocation expenses from your home
in                                  to the Toano/Richmond, VA area.  You will be
provided with up to $200,000 (relocation expenses that are not tax deductible
will be grossed up at 35%) in relocation expense reimbursement in accordance
with the company’s relocation policy provided you sign and return to us a
Relocation Expense Agreement.  In the event you voluntarily resign your
employment from Lumber Liquidators for any reason prior to completing two (2)
full years of employment, you shall be obligated to repay this relocation
payment and any related gross up (together, the “relocation payment”) to Lumber
Liquidators as follows: (i) before one (1) year, full repayment of the
relocation payment, or (ii) after one (1) year but before two (2) years, 50%
repayment of the relocation payment; that such repayment shall be due within
thirty (30) days of the termination of your employment; and that you acknowledge
that Lumber Liquidators has the right to reduce any final compensation payment
to you by the amount owed to Lumber Liquidators under this section.  All
relocations are expected to be completed within six (6) months of your
employment start date.

    Severance Benefit:  If your employment with Lumber Liquidators is
terminated by the Company without “Cause” (as defined in the applicable
agreement) within eighteen (18) months of your actual hire date and provided you
have executed (i) a severance benefit agreement propounded by and acceptable to
the Company within 30 days of your actual hire date, and (ii) a General Release
and Waiver as provided in such agreement, the Company will pay you severance in
the form of salary continuation in the amount equivalent to your base salary in
effect as of your termination date for fifty-two  (52) weeks, subject to
standard payroll deductions and withholdings.

    Performance Review and Merit Increase:  Your performance will be reviewed
periodically with you by your supervisor, but no less than annually.  Merit
increases are discretionary based on performance and business considerations.





3

--------------------------------------------------------------------------------

 



    Benefits Eligibility:  You will be eligible to participate in benefit plans
offered through Lumber Liquidators per the terms and conditions of those plans.
 During your orientation, you will be given more information regarding these
plans and a copy of our 2017/2018 benefits summary if you did not previously
receive one.  Following your first day of employment, you will also be able to
access the full 2017/2018 Benefits Guide on our Company intranet.

    Paid Time Off (PTO):  Per the terms and conditions of the Lumber
Liquidators Paid Time Off (“PTO”) Policy, you will be eligible to accrue up to a
maximum of 200 hours of PTO annually and thereafter until your service
milestones result in a higher annual accrual amount.  Your 2018 accrual will be
pro-rated based on your actual date of hire.

    Holidays:  Lumber Liquidators observes six scheduled holidays each
year.  Those holidays currently are New Year’s Day, Memorial Day, Independence
Day, Labor Day, Thanksgiving Day, and Christmas Day. The holiday schedule is
established in advance of each year and is subject to change.

 

This offer of employment is contingent on (1) satisfactory results of a drug
screening test, (2) executive background verification, (3)  your executing the
Confidentiality, Non-Solicitation and Non-Competition Agreement, and (4)  your
ability to show that you are eligible to work in the United States.

 

On your first day of employment, you will be required to provide your social
security card for payroll purposes, and proof of identity and employment
eligibility in order to complete an Employment Eligibility Verification (I-9)
form.  A list of acceptable documents is enclosed.  Please note that, if you do
not have one document from List A, you must bring one document from List B and
one document from List C.

Please ensure that you bring the proper documentation with you on your first day
of employment.  Your subsequent failure to provide the necessary documentation
as required by federal law may result in the termination of your
employment.  Please note that your name for payroll purposes must match exactly
with your social security records. To expedite the orientation process, please
complete the attached forms and bring these with you your first day.

 

Please acknowledge your acceptance of this offer by signing and returning a copy
of this letter and any Incorporated Documents, all in their entirety, no later
than Monday, April 2, 2018 to me via email to                                 . 
By signing this offer, you are, among other things, representing to Lumber
Liquidators that there are no legal or equitable agreements or restrictions that
would prevent, limit, impair or otherwise compromise your ability to comply with
the terms of this offer and perform on behalf of Lumber Liquidators.

 

Please note that your employment with Lumber Liquidators is at-will and neither
this document nor any other oral or written representations may be considered a
contract of employment for any specific length of time.  You retain the option,
as does Lumber Liquidators, of ending your employment with Lumber Liquidators at
any time, with or without notice and with or without cause.

 





4

--------------------------------------------------------------------------------

 



If you have questions regarding any of the above, please feel free to contact me
by telephone at                     (office)
or                           (mobile), or by email.

 

We look forward to you joining the Lumber Liquidators team and working with you
to further our success.

Sincerely,

 

 

/s/ Jay L Keith

 

 

Jay L Keith

Vice President, Human Resources

 

ACKNOWLEDGEMENT and AGREEMENT:  As indicated by my signature below on this
letter, I acknowledge its receipt and my understanding and acceptance of its
contents.  I agree that should I terminate employment with Lumber Liquidators or
if my employment is terminated for cause, any monies owed for reimbursement of
expenses or other sums under this offer letter will be deducted from my final
paychecks.

 

 

 

 

 

 

Signature:

/s/ Jennifer Bohaty-Yelle

    

Date:

4/4/2018

 

Jennifer Bohaty-Yelle

 

 

 

 

 

cc:     Dennis Knowles, President and CEO

 

 

 

Attachments: Confidentiality, Non-Solicitation and Non-Competition Agreement,
Annual Bonus Plan for Executive Management, Severance Benefit Agreement,
Executive Officer Relocation Policy

5

--------------------------------------------------------------------------------